This is an appeal from a final decree of the Circuit Court of Palm Beach County validating the proposal and issuance of $76,000.00 waterworks bonds of the Town of Belle Glade, Florida, as authorized by a special freeholders' election held and carried in favor thereof on November 15, 1933. The bonds are designated as "Water-works Bonds of the Town of Belle Glade, Florida," are payable serially over a period of Twenty years and are in denominations of $500.00 each. The validation proceedings are here for review on appeal in accordance with the Florida bond validation statute. Sections 5106-5111 C.G.L., 3296-3301 R.G.S.
The Town of Belle Glade exists under and by virtue of Chapter 15082, Special Acts of 1931, which Act construed in connection with Chapter 17495, Special Acts of 1935 (Senate Bill No. 437, 1935 Session) we find to be ample authority from the Legislature to support the legal issuance of the bonds in question. The 1935 Special Act (Senate Bill No. 437) is not violative of amended Section 24 of Article III of the Constitution of Florida for the reasons pointed out in our recent opinion in State, ex rel.
Matthews, v. Alsop, 120 Fla. 628, 163 Sou. Rep. 80, decided at the present term.
We find that the bonds here brought in question were duly authorized by the affirmative vote of the freeholder electors of the Town of Belle Glade in accordance with amended Section 6 of Article IX of the Constitution and that such fact appears of record in the validation decree herein appealed from. Other propositions have been argued, but we find unsupported each objection not herein *Page 202 
specifically discussed, so the decree of validation must be and is hereby affirmed.
It is therefore considered, adjudged, and decreed by this Court that the validation decree in manner and form as entered and appealed from be, and the same is hereby, affirmed, and that mandate in conformity with this judgment do issue within ten days as provided for by Section 5108, Comp. Gen. Laws, supra, Chapter 11854, Acts of 1927, if no petition for rehearing has been filed within that period.
WHITFIELD, C.J., and BROWN and BUFORD, J.J., concur.